Citation Nr: 1105086	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral end stage 
glaucoma, to include blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1945 to May 
1948.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The case was remanded by the Board in October 2009 to obtain 
additional treatment records and to afford the Veteran a VA 
examination.  A review of the record indicates that the Board's 
directives have been substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in the 
form of a December 2010  statement from the Veteran.  Normally, 
absent a waiver from the Veteran, a remand is necessary when 
evidence is received by the Board that has not been considered by 
the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Here, however, the statement is 
merely cumulative or duplicative of information already in the 
claims file and therefore, considered by the RO.  Consequently, a 
remand is not necessary.

In the Veteran's December 2010 statement, he indicates that he is 
currently undergoing treatment for a reoccurring cancer of the 
bladder; the Board observes that the Veteran is service connected 
for bladder cancer.  Thus, the issue of an increased rating for 
bladder cancer, status post transurethral resection of tumor, 
being referred has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation in service.

2.  The Veteran's end stage glaucoma, to include blindness, was 
first manifested years after his military service; it is not a 
disease presumptively associated with exposure to ionizing 
radiation or a radiogenic disease.

3.  The competent evidence fails to demonstrate that the 
Veteran's end stage glaucoma, to include blindness, is related to 
any in-service exposure to ionizing radiation, or otherwise to 
military service.


CONCLUSION OF LAW

The Veteran does not have end stage glaucoma, to include 
blindness, that is the result of disease or injury incurred in or 
aggravated during active military service, including as due to 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5107, 5121 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March 2007, 
well before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
It included the criteria for assigning disability ratings and for 
award of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue on appeal and 
the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

A VA opinion with respect to the issue on appeal was obtained in 
March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the March 2010 VA opinion obtained in this case 
was sufficient, as it was predicated on a full reading of the VA 
medical records in the Veteran's claims file.  It considers all 
of the pertinent evidence of record, the statements of the 
appellant, and provides explanations for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he has bilateral end stage glaucoma, to 
include blindness, that is the result of exposure to ionizing 
radiation in service.  As the Veteran is a confirmed participant 
in Operation CROSSROADS, exposure to ionizing radiation is 
conceded.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must 
determine whether the disability is otherwise the result of 
active service.  In other words, the fact that the requirements 
of a presumptive regulation are not met does not in and of itself 
preclude a claimant from establishing service connection by way 
of proof of actual direct causation.

If a claimant does not qualify as a "radiation-exposed Veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of 
the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
Veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the Veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and includes 
tumors of the brain and central nervous system.  See 38 C.F.R. § 
3.311(b)(2).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires 
that a request be made for any available records concerning the 
Veteran's exposure to radiation.  These records normally include 
but may not be limited to the Veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii).

Although the Veteran qualifies as a "radiation-exposed 
Veteran," end stage glaucoma is not a disease presumptively 
associated with exposure ionizing radiation, nor is it a 
radiogenic disease.  See 38 C.F.R. §§ 3.309(d)(2); 3.311(b)(2).  
However, as noted above, service connection might still be 
warranted on a direct basis under Combee.

The Veteran's STRs show no treatment for, or diagnosis of, any 
bilateral eye disability.  His separation examination in May 1948 
showed a normal eye examination.  The Veteran's vision was 20/20 
bilaterally and he had normal color perception.  The examination 
specifically noted that there was no eye disease or anatomical 
defects.

According to post-service medical records, the Veteran has had 
end stage glaucoma since at least 1989.  A letter from J.P., M.D. 
dated in May 1989 indicates that he had treated the Veteran since 
1976 and that the Veteran had low tension glaucoma that was then 
end stage; the letter does not indicate the year that the Veteran 
was first diagnosed with glaucoma.  In November 2002, Dr. J.P. 
indicated that the Veteran had end stage low tension glaucoma 
with neovascularization in the right eye secondary to vein 
occlusion.  In a letter received in February 2009, the Veteran's 
ophthalmologist, B.D., M.D., opined that the Veteran's end stage 
neovascular glaucoma was more likely than not related to exposure 
to radiation.  No rationale for the opinion was provided.

The Veteran was afforded a VA examination in March 2010.  The 
examiner reviewed the Veteran's claims file.  The Veteran was 
diagnosed with end stage glaucoma in both eyes; legally blind in 
both eyes; mature mixed cataract in both eyes; and corneal edema 
in both eyes.  The examiner noted reviewing the Veteran's private 
post-service medical records, including those from Dr. J.P. and 
Dr. B.D.'s positive nexus opinion.  The examiner also noted 
researching the topic and consulting with the chief of 
ophthalmology at the VA Medical Center.  The examiner opined that 
it was less likely than not that the Veteran's end stage 
glaucoma, to include blindness, was related to ionizing radiation 
exposure.  The examiner reported that radiation can lead to 
neovascularization of the iris and anterior chamber angle, which 
can then lead to neovascular glaucoma; that was seen specifically 
with therapeutic radiation focused at the eye, head, or face used 
to treat malignancies.  The Veteran had no history of that at 
time of treatment.  The examiner also reported that general 
exposure to ionizing radiation severe enough to cause an ocular 
condition would cause acute systemic problems and most likely be 
fatal; radiation retinopathy was an acute condition causing a 
sudden and severe loss of vision.  The Veteran's vision loss was 
slow over the years.  The examiner further observed that the 
Veteran was diagnosed and treated for low tension glaucoma; that 
was not known to be caused by exposure to ionizing radiation.  
The Veteran was diagnosed with neovascularization of the right 
eye secondary to a retinal vein occlusion.  Neovascularization 
was a common complication of ischemic retinal vein occlusions.  
As to Dr. B.D's positive opinion, the examiner observed that the 
Veteran was diagnosed with neovascularization in the right eye 
only; he was diagnosed with advanced low tension glaucoma before 
the neovascularization was diagnosed; and the type of radiation 
that might ultimately lead to neovascular glaucoma was 
therapeutic (oncological) radiation used to treat head and neck 
malignancies.  

Here, based on a review of the evidence, the Board finds that 
service connection is not warranted.  The competent medical 
evidence of record does not indicate that the Veteran's end stage 
glaucoma, to include blindness, is the result of in-service 
exposure to ionizing radiation or is otherwise related to his 
military service.  The Veteran's STRs show no in-service eye 
injury or disease.  In this regard, the Board observes that the 
Veteran does not claim that he suffered any specific event, 
injury, or disease in service to his eyes that could have caused 
his current disability; rather, the Veteran claims that his in-
service exposure to ionizing radiation caused his end stage 
glaucoma.  

Thus, the Board turns to the issue of whether exposure to 
ionizing radiation caused the Veteran's current disability.  
Glaucoma is not a disease for which service connection on a 
presumptive basis as the result of exposure to ionizing radiation 
may be granted.  See 38 C.F.R. § 3.309(d)(2).  Glaucoma is also 
not a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  
Therefore, service connection for glaucoma is not warranted on a 
presumptive basis or with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 for radiogenic 
diseases. 

The Board finds that the Veteran's end stage glaucoma, to include 
blindness, is not the result of exposure to ionizing radiation.  
The Board acknowledges Dr. B.D.'s positive nexus opinion.  
However, no rationale was provided for such opinion.  The Board 
finds that the opinion is outweighed by the VA examiner's 
negative nexus opinion.  The VA examiner provided a thorough and 
well-reasoned rationale, which included references to the 
Veteran's medical records in support of his opinion.  
Additionally, the VA examiner addressed Dr. B.D.'s opinion and 
refuted it.  The Board must weigh the probative value of medical 
opinions and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, since the 
VA examiner provided a thorough rationale, while Dr. B.D. did 
not, the Board finds that the probative value of the VA 
examiner's opinion outweighs Dr. B.D.'s opinion.  Additionally, 
as noted above, the VA examiner's opinion was made following a 
review of the Veteran's records, research on the topic, and a 
consultation with the chief of ophthalmology at the VA Medical 
Center.  Therefore, since the negative nexus opinion outweighs 
the only positive nexus opinion of record, the Board finds that 
the preponderance of the evidence is against this claim for 
service connection.

The Board acknowledges the Veteran's belief that he has end stage 
glaucoma, to include blindness, related to his military service.  
However, there is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for end 
stage glaucoma, to include blindness, is denied.  See 38 U.S.C.A 
§5107 (West 2002 & Supp. 2010).









(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for end stage glaucoma, to 
include blindness, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


